DETAILED ACTION
	Claims 1-10, 12, 14-21, and 32 are pending.  Of these, claims 7-10, 12, and 15-21 are withdrawn as directed to a nonelected invention.  Therefore, claims 1-6, 14, and 32 are under consideration on the merits.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/1/2021 has been entered.
  Status of the Rejections
The 103 rejections are maintained, and a new 103 rejection is applied over Jacob alone as detailed below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4, 14, and 32 are rejected under 35 U.S.C. 103 as unpatentable over Jacob et al. (US Pat. Pub. 2006/0045865; of record).

As to claims 1-2, 4, 14, and 32, Jacob does not further expressly disclose a specific, single embodiment wherein the pharmaceutical active is atropine sulfate and the composition is formulated for rapid disintegration within one minute following buccal or sublingual administration as recited by claim 1.  Nor does Jacob expressly teach the method steps of forming the composition that are required by product by process claim 14.  
As to claims 1-2, 4, 14, and 32, it would have been prima facie obvious to one of ordinary skill in the art at the effective filing date of the invention to select out from the 
Regarding claim 14, this claim is in the form of a product by process claim, and as such, its patentability is determined by the structure produced by the process and not by the recited steps of the process.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983) (The claims were directed to a zeolite manufactured by mixing together various inorganic materials in solution and heating the resultant gel to form a crystalline metal silicate essentially free of alkali metal. The prior art described a process of making a zeolite which, after ion exchange to remove alkali metal, appeared to be “essentially free of alkali metal.” The court upheld the rejection because the applicant had not come forward with any evidence that the prior art was not “essentially free of alkali metal” and therefore a different and unobvious product.). 
Here, the composition of Jacob comprises the same ingredients as the composition of claim 14, and Jacob further discloses compressing a mixture of said ingredient to form a tablet as recited by claim 14 (paragraph 114).  The weighing, mixing, and compressing steps recited by base claim 7 will result in a tablet having substantially the same structural configuration as the Jacob tablet, which therefore reads on the product of claim 14.  
Claim 4 is rejected under 35 U.S.C. 103 as unpatentable over Jacob et al. (US Pat. Pub. 2006/0045865) as applied to claims 1-2, 4, 14, and 32 above, and further in view of Venkatesh et al. (US Pat. Pub. 2012/0282335).
The teachings of Jacob are relied upon as discussed above.  Jacob does not further expressly disclose, however, that the HPC is a low substituted HPC as recited by claim 4.    
Venkatesh discloses orally rapidly disintegrating tablets comprising a superdisintegrant such as low substituted hydroxypropyl cellulose (Title, Abstract, and 
As to claim 4,  it would have been prima facie obvious to one of ordinary skill in the art at the effective filing date of the present invention to modify the rapidly orally disintegrating Jacob composition by selecting as the hydroxypropyl cellulose a low substituted form of said cellulose as a superdisintegrant to create an orally disintegrable composition that disintegrates fully in the mouth in less than one minute, since Venkatesh expressly teaches that low substituted hydroxypropyl cellulose is a suitable type of HPC for use as a superdisintegrant in a rapidly orally disintegrating pharmaceutical formulation that disintegrates in one minute, such that the skilled artisan reasonably would have expected that it could successfully impart rapid disintegrating properties to the Jacob composition in those cases where swift delivery to the buccal region is desired.  Such a modification is merely the substitution of one prior art element for another to obtain predictable results, which is prima facie obvious.  MPEP 2143.     
Claims 3 and 5-6 are rejected under 35 U.S.C. 103 as unpatentable over Jacob et al. (US Pat. Pub. 2006/0045865) as applied to claims 1-2, 4, 14, and 32 above, and further in view of Lederman et al. (US pat. Pub. 2014/0171515).
The teachings of Jacob are relied upon as discussed above.  Jacob further discloses that the composition may comprise pH buffering agents (paragraph 112), and further may comprise microcrystalline cellulose as a diluent (“filler”)(paragraph 106), magnesium stearate as a lubricant (paragraph 96), hydroxypropylcellulose as a binder (paragraph 107), and sodium lauryl sulfate (a synonym of “sodium dodecyl sulfate” of claim 3) as a permeation enhancer (paragraph 116).   

Lederman discloses compositions for transmucosal absorption such as sublingual or buccal absorption (Abstract, paragraph 8), wherein the composition may comprise a basifying agent (an “alkalizer”) such as sodium bicarbonate or calcium carbonate (paragraphs 20-22).
As to claims 3 and 5-6, it would have been prima facie obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the composition of Jacob and Venkatesh as combined supra to incorporate sodium bicarbonate as an alkalizer to adjust the pH as desired, or alternatively to serve as a filler in the composition, since Lederman teaches that pharmaceutical compositions for buccal or sublingual administration may incorporate either sodium bicarbonate or calcium carbonate as an alkalizer such that that these two compounds are taught as equivalents useful for the same purpose, and Jacob expressly teaches that its composition may comprise pH buffering agents as well as calcium carbonate as a filler or pH adjusting agent, such that the skilled artisan reasonably would have expected that sodium bicarbonate could be substituted for the calcium carbonate as a filler in the Jacob composition and/or could be used to basify the Jacob composition as desired.
As to claims 3 and 5-6, it further would have been prima facie obvious to optimize the amounts of the fillers, lubricants, permeation enhancer, alkalizer, and binder/disintegrant of the composition to be within the ranges recited by claims 5-6, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Response to Applicant’s Arguments
Applicant argues that prior to the present application, atropine sulfate was only administered parenterally.  Applicant argues that Jacob is clearly not designed for immediate release since its performance is touted as superior to IR formulations, and that Jacob aims to prevent (not encourage) dissolution and drug release in the mouth, and even teaches that premature dissolution of the tablet in the mouth may be prevented by coating with hydrophilic polymers so as to delay dissolution until the stomach is reached.  Applicant concludes that Jacob teaches away from a rapid release formula that fully disintegrates in the mouth within one minute, such that the skilled artisan would not have been motivated to combine Jacob with Venkatesh.  
In response, the cited references are prior art for all that they teach, and not only specific embodiments disclosed therein.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998) (The court held that the prior art anticipated the claims even though it taught away from the claimed invention. "The fact that a modem with a 
Here, while Jacob does teach embodiments intended for selective release within certain regions of the GI tract, and that in such embodiments polymer coatings may be used to prevent premature dissolution in the mouth, Jacob also clearly discloses at paragraph 66 and in claim 42 that the composition may be for release in the buccal or sublingual area instead of the GI tract, in which case a rapid disintegrating formulation is disclosed as desirable.   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAREN GOTFREDSON whose telephone number is (571)270-3468.  The examiner can normally be reached on M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 5712720827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/GAREN GOTFREDSON/Examiner, Art Unit 1619                                                                                                                                                                                                        
  
/Patricia Duffy/Primary Examiner, Art Unit 1645